     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
 4   4667 MacArthur Blvd., Suite 150
 5   Newport Beach, CA 92660
     Office: (949) 200-8755
 6   ADAPracticeGroup@manninglawoffice.com
 7

 8

 9   Attorneys for Plaintiff: JAMES RUTHERFORD
10

11                           UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13

14   JAMES RUTHERFORD, an                  Case No.
15   individual,                           Complaint For Damages And
16             Plaintiff,                  Injunctive Relief For:

17   v.                                     1. VIOLATIONS OF THE
18                                             AMERICANS WITH DISABILITIES
                                               ACT OF 1990, 42 U.S.C. §12181 et
19   SAIGON DISH, a business of                seq.
20   unknown form; GREG RICE AND
     JULIANNA RICE, AKA JULI                2. VIOLATIONS OF THE UNRUH
21   RICE, Trustees of THE GREGG               CIVIL RIGHTS ACT, CALIFORNIA
22   AND JULIANNA RICE 2017                    CIVIL CODE § 51 et seq.
     REVOCABLE TRUST, DATED
23   NOVEMBER 29, 2017; and DOES
24   1-10, inclusive,

25
                    Defendants.
26

27
28         Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants

                                             1
                                        COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 2 of 10 Page ID #:2


 1   SAIGON DISH, a business of unknown form; GREG RICE AND JULIANNA
 2   RICE, AKA JULI RICE, Trustees of THE GREGG AND JULIANNA RICE 2017
 3   REVOCABLE TRUST, DATED NOVEMBER 29, 2017; and DOES 1-10
 4   (“Defendants”) and alleges as follows:
 5                                          PARTIES:
 6         1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 7
     in performing one or more major life activities, including but not limited to:
 8
     walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 9

10   objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

11   including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
12   qualifies as a member of a protected class under the Americans with Disabilities Act
13
     (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
14
     at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
15

16   and prior to instituting this action, Plaintiff suffered from a “qualified disability”

17   under the ADA, including those set forth in this paragraph. Plaintiff is also the
18   holder of a Disabled Person Parking Placard.
19         2.     Plaintiff brings this action acting as a “private attorney general” as
20   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
21   enforcement of the ADA without the American tax payer(s) bearing the financial tax
22   burden for such action.
23         3.     Defendant GREG RICE AND JULIANNA RICE, AKA JULI RICE,
24   Trustees of THE GREGG AND JULIANNA RICE 2017 REVOCABLE TRUST,
25   DATED NOVEMBER 29, 2017, owned the property located at 15725 Hawthorne
26   Blvd Ste 108, Lawndale, CA 90260 (“Property”) on July of 2018.
27         4.     Defendant GREG RICE AND JULIANNA RICE, AKA JULI RICE,
28   Trustees of THE GREGG AND JULIANNA RICE 2017 REVOCABLE TRUST,
                                                 2
                                            COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 3 of 10 Page ID #:3


 1   DATED NOVEMBER 29, 2017, owns the Property currently.
 2          5.     Saigon Dish, a business entity form unknown, owned, operated and
 3   controlled the business of Saigon Dish (“Business”) on July of 2018.
 4          6.     Saigon Dish, a business entity form unknown, owns, operates and
 5   controls the Business currently.
 6          7.     Plaintiff does not know the true names of Defendants, their business
 7   capacities, their ownership connection to the Property and Business, or their relative
 8   responsibilities in causing the access violations herein complained of, and alleges a
 9   joint venture and common enterprise by all such Defendants. Plaintiff is informed
10   and believes that each of the Defendants herein, including Does 1 through 10,
11   inclusive, is responsible in some capacity for the events herein alleged, or is a
12   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
13   when the true names, capacities, connections, and responsibilities of the Defendants
14   and Does 1 through 10, inclusive, are ascertained.
15                               JURISDICTION AND VENUE
16          8.     This Court has subject matter jurisdiction over this action pursuant
17   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
18   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
19          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
20   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
21   related to Plaintiff’s federal ADA claims in that they have the same nucleus of
22   operative facts and arising out of the same transactions, they form part of the same
23   case or controversy under Article III of the United States Constitution.
24          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
25   Property which is the subject of this action is located in this district and because
26   Plaintiff’s causes of action arose in this district.
27                                FACTUAL ALLEGATIONS
28          11.    Plaintiff went to the Business on or about July of 2018 to have lunch.
                                                  3
                                             COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 4 of 10 Page ID #:4


 1         12.    The Business, including the Property, is a facility open to the public, a
 2   place of public accommodation, and a business establishment.
 3         13.    Parking spaces are some of the facilities, privileges and advantages
 4   reserved by Defendants to persons patronizing the Business and Property.
 5         14.    Unfortunately, although parking spaces were some of the facilities
 6   reserved for patrons, there were barriers for persons with disabilities that cause the
 7   named facilities to fail as to compliance with the Americans with Disability Act
 8   Accessibility Guidelines (“ADAAG”) on or around July of 2018, or at any time
 9   thereafter up to and including, the date of the filing of this complaint.
10         15.    Instead of having architectural barrier free facilities for patrons with
11   disabilities, Plaintiff experienced the following at the Business and Property: the
12   curb ramp at the accessible parking space access aisle serving the store entrances
13   projects into the access aisle in violation of Section 406.5 which requires that curb
14   ramps and the flared sides of curb ramps shall be located so that they do not project
15   into vehicular traffic lanes, parking spaces, or parking access aisles; parking spaces
16   and access aisles serving them shall comply with 302. Access aisles shall be at the
17   same level as the parking spaces they serve. Changes in level are not permitted; and,
18   there is no accessible route connecting the parking to the main entrance or elements
19   within the facility as required by Section 206.2.2 which requires that at least one
20   accessible route shall connect accessible buildings, accessible facilities, accessible
21   elements, and accessible spaces that are on the same site.
22         16.    Subject to the reservation of rights to assert further violations of law
23   after a site inspection found infra, Plaintiff asserts there are additional ADA
24   violations which affect him personally.
25         17.    Plaintiff is informed and believes and thereon alleges that, currently,
26   there are no compliant, accessible Business facilities designed, reserved and
27   available to persons with disabilities at the Business in addition to that alleged supra.
28         18.    Plaintiff is informed and believes and thereon alleges that Defendants
                                                4
                                           COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 5 of 10 Page ID #:5


 1   had no policy or plan in place to make sure that the parking spaces were compliant
 2   for persons with disabilities and remained compliant prior to July of 2018.
 3          19.      Plaintiff is informed and believes and thereon alleges Defendants have
 4   no policy or plan in place to make sure that the complaints of violations alleged
 5   above are available to persons with disabilities and remain compliant currently.
 6          20.      Plaintiff personally encountered the above alleged barriers when
 7   attempting to access the Business and Property.            These inaccessible conditions
 8   denied the Plaintiff full and equal access and caused him difficulty, humiliation,
 9   frustration and upset.
10          21.      As an individual with a mobility disability who at times is dependent
11   upon a mobility device, Plaintiff has a keen interest in whether public
12   accommodations have architectural barriers that impede full accessibility to those
13   accommodations by individuals with mobility impairments.
14          22.      Plaintiff is being deterred from patronizing the Business and its
15   accommodations on particular occasions, but intends to return to the Business for the
16   dual purpose of availing himself of the goods and services offered to the public and
17   to ensure that the Business ceases evading its responsibilities under federal and state
18   law.
19          23.      As a result of his difficulty, humiliation, and frustration because of the
20   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
21   the Business or Property. However, Plaintiff would like to return to the location
22   given its close proximity to an area he frequents from time to time.
23          24.      The defendants have failed to maintain in working and useable
24   conditions those features required to provide ready access to persons with
25   disabilities.
26          25.      The violations identified above are easily removed without much
27   difficulty or expense. They are the types of barriers identified by the Department of
28   Justice as presumably readily achievable to remove and, in fact, these barriers are
                                                   5
                                              COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 6 of 10 Page ID #:6


 1   readily achievable to remove. Moreover, there are numerous alternative
 2   accommodations that could be made to provide a greater level of access if complete
 3   removal were not achievable.
 4         26.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
 5   alleges, on information and belief, that there are other violations and barriers in the
 6   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
 7   proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
 8   However, please be on notice that Plaintiff seeks to have all barriers related to their
 9   disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
10   that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
11   that relate to his disability removed regardless of whether he personally encountered
12   them).
13         27.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
14   alleges, on information and belief, that the failure to remove these barriers was
15   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
16   defendants exercised control and dominion over the conditions at this location, and
17   therefore, (3) the lack of accessible facilities was not an accident because had the
18   defendants intended any other configuration, they had the means and ability to make
19   the change.
20         28.     Without injunctive relief, plaintiff will continue to be unable to fully
21   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
22                               FIRST CAUSE OF ACTION
23   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
24                                  42 U.S.C. § 12181 et seq.
25         29.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
26   above and each and every other paragraph in this Complaint necessary or helpful to
27   state this cause of action as though fully set forth herein.
28         30.     Under the ADA, it is an act of discrimination to fail to ensure that the
                                                 6
                                            COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 7 of 10 Page ID #:7


 1   privileges, advantages, accommodations, facilities, goods, and services of any place
 2   of public accommodation are offered on a full and equal basis by anyone who owns,
 3   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 4   Discrimination is defined, inter alia, as follows:
 5                a.     A failure to make reasonable modifications in policies, practices,
 6                       or procedures, when such modifications are necessary to afford
 7                       goods, services, facilities, privileges, advantages, or
 8                       accommodations to individuals with disabilities, unless the
 9                       accommodation would work a fundamental alteration of those
10                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11                b.     A failure to remove architectural barriers where such removal is
12                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
14                       Appendix "D".
15                c.     A failure to make alterations in such a manner that, to the
16                       maximum extent feasible, the altered portions of the facility are
17                       readily accessible to and usable by individuals with disabilities,
18                       including individuals who use wheelchairs, or to ensure that, to
19                       the maximum extent feasible, the path of travel to the altered area
20                       and the bathrooms, telephones, and drinking fountains serving
21                       the area, are readily accessible to and usable by individuals with
22                       disabilities. 42 U.S.C. § 12183(a)(2).
23         31.    Any business that provides parking spaces must provide accessible
24   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
25   Standards, parking spaces and access aisles must be level with surface slopes not
26   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
27   Standards, access aisles shall be at the same level as the parking spaces they serve.
28   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
                                                7
                                           COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 8 of 10 Page ID #:8


 1   required to be nearly level in all directions to provide a surface for wheelchair
 2   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
 3   up curb ramps are not permitted to project into access aisles and parking spaces. Id.
 4   No more than a 1:48 slope is permitted. Standards § 502.4.
 5         32.    Here, the failure to ensure that accessible facilities were available and
 6   ready to be used by Plaintiff is a violation of law.
 7         33.    A public accommodation must maintain in operable working condition
 8   those features of its facilities and equipment that are required to be readily accessible
 9   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10         34.    Given its location and options, Plaintiff will continue to desire to
11   patronize the Business but he has been and will continue to be discriminated against
12   due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
13   barriers.
14                              SECOND CAUSE OF ACTION
15   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
16                                      CODE § 51 et seq.
17         35.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         36.    California Civil Code § 51 et seq. guarantees equal access for people
21   with disabilities to the accommodations, advantages, facilities, privileges, and
22   services of all business establishments of any kind whatsoever. Defendants are
23   systematically violating the UCRA, Civil Code § 51 et seq.
24         37.    Because Defendants violate Plaintiff’s rights under the ADA, they also
25   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
26   52(a).) These violations are ongoing.
27         38.    Defendants’ actions constitute intentional discrimination against
28   Plaintiff on the basis of their individual disabilities, in violation of the UCRA, Civil
                                                 8
                                            COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 9 of 10 Page ID #:9


 1   Code § 51 et seq. Plaintiff is informed and believes and thereon alleges Defendants
 2   have been previously put on actual notice that its premises are inaccessible to
 3   Plaintiff as above alleged. Despite this knowledge, Defendants maintain the
 4   Property and Business in an inaccessible form.
 5                                         PRAYER
 6   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 7   follows:
 8          1.    A preliminary and permanent injunction enjoining Defendants from
 9   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
10   51 et seq. with respect to its operation of the Business and Subject Property; Note:
11   Plaintiff is not invoking section 55 of the California Civil Code and is not
12   seeking injunctive relief under the Disable Persons Act at all.
13          2.    An award of actual damages and statutory damages of not less than
14   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
15   each time he visits an establishment that contains architectural barriers that deny the
16   Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
17   (2005) 431 F.Supp.2d 1088, 1091.)
18          3.    An additional award of $4,000.00 as deterrence damages for each
19   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
20   LEXIS 150740 (USDC Cal, E.D. 2016);
21          4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
22   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
                                                9
                                           COMPLAINT
     Case 5:18-cv-02658-DSF-SP Document 1 Filed 12/26/18 Page 10 of 10 Page ID #:10


 1                                DEMAND FOR JURY TRIAL
 2          Plaintiff hereby respectfully request a trial by jury on all appropriate issues
 3    raised in this Complaint.
 4

 5    Dated: December 26, 2018               MANNING LAW, APC
 6

 7                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
 8                                        Michael J. Manning, Esq.
 9                                        Craig G. Côté, Esq.
                                          Osman M. Taher, Esq.
10                                        Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                10
                                            COMPLAINT
